 
 
I 
108th CONGRESS
2d Session
H. R. 4920 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Baird introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on amyl-anthraquinone. 
 
 
1.Amyl-anthraquinone 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.29.019, 10-Anthracenedione (CAS No. 113936–21–5) (provided for in subheading 2914.69.90 in pure form or 3824.90.28 in 50% solution)FreeNo changeNo changeOn or before 12/31/2006 
(b)Effective dateThe amendment made by this section shall apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
